         Case 4:21-cv-40086-TSH Document 1 Filed 08/10/21 Page 1 of 25




                                  UNITED STATES OF AMERICA
                              DISTRICT COURT OF MASSACHUSETTS

____________________________________
J.S.H., in her Individual Capacity, and as )
the Legal Guardian and on Behalf of a      )
Minor Child, known as G.H.,                )
         Plaintiffs,                       )
v.                                         )
                                           )                 Civil Action No. 4:21-cv-40086
Alice Newton, M.D., Jane and/or            )
John Doe, and Massachusetts                )
General Hospital,                          )
                                           )
__       Defendants                        )

                                            COMPLAINT

                                           THE PARTIES

   1. The Plaintiff, G.H., is a male minor child, currently twelve (12) years old, who resides in

       the Town of Clinton, located in Worcester County, Massachusetts.

   2. The Plaintiff, J.S.H., is G.H.’s biological mother and his legal guardian.

   3. The Defendant, Alice Newton, is a medical doctor who maintains a principal place of

       business in Boston, Massachusetts at Massachusetts General Hospital (“MGH”), located

       at 55 Fruit Street in Boston, Massachusetts.

   4. The Defendant(s), Jane and/or John Doe, are one or more employees of MGH whose

       identity is, as of yet, unknown to the Plaintiffs.

   5. The Defendant, Massachusetts General Hospital, is a nonprofit, charitable organization

       that maintains a principal place of business at 55 Fruit Street in Boston, Massachusetts.

       At all times relevant to this Complaint, MGH was, and still is, the recipient of federal

       funds.



                                                  1
      Case 4:21-cv-40086-TSH Document 1 Filed 08/10/21 Page 2 of 25




                                JURISDICTION AND VENUE

6. Jurisdiction is proper in this Court the Plaintiffs assert claims under 42 U.S.C. § 12101, et

   seq. (the amended “Americans with Disabilities Act” and/or “ADAA” ), Section 504 of the

   Rehabilitation Act of 1973, 29 U.S.C. § 794 (“Section 504”), and 42 U.S.C. § 1985.

7. Venue is proper in this judicial district because a substantial portion of the nexus of facts

   giving rise to this cause of action occurred in Worcester County.

                                           FACTS

                                    G.H.’s Background

8. G.H. is a minor child who suffers from serious and potentially fatal medical illnesses,

   which render him completely disabled – he requires mechanical assistance to oxygenate

   and take nourishment, has poor muscle tone, and suffers from a complex constellation

   of multi-systemic symptoms.

9. At one point in time, G.H.’s clinical team suspected that one substantial cause of his

   confounding constellation of symptoms was “Mitochondrial Dysfunction.”

   Mitochondrial disease, Mitochondrial Disorder, and Mitochondrial Dysfunction are all

   commonly referred to as “Mito” and the terms can be used nearly interchangeably,

   although there are subtle, but important, distinctions. In this Complaint, the term

   “Mito” can be understood to mean mitochondrial dysfunction in general.

10. A commonality among all Mito conditions is that the disease, or condition, adversely

   affects the mitochondria, which produces energy in our cells. They are long-term, often

   genetic disorders. Each cell in the human body contains approximately 5,000

   mitochondria, and their function is to process oxygen and convert materials from food



                                             2
     Case 4:21-cv-40086-TSH Document 1 Filed 08/10/21 Page 3 of 25




   and nutrition into energy; approximately ninety percent of the energy needed for

   proper body function is produced by mitochondria.

11. Mitochondrial dysfunction occurs when the mitochondria do not work as well as they

   should due to another disease or condition. Many conditions can lead to secondary

   mitochondrial dysfunction and affect other diseases, including Alzheimer’s disease,

   muscular dystrophy, Lou Gehrig’s disease, diabetes, and cancer.

12. The prevalence of Mito, according to the Cleveland Clinic, is about one in five thousand.

13. Due to the incredible complexity of human cellular function and limitations on available

   testing, only a tiny fraction of these cases can be confirmed with objective testing.

14. Mitochondrial diseases can affect almost any part of the body, including the cells of the

   brain, nerves, muscles, kidneys, heart, liver, eyes, ears, or pancreas. Symptoms of

   mitochondrial diseases depend on which cells of the body are affected.

15. Patients’ symptoms can range from mild to severe, involve one or more organs, and can

   occur at any age. Even patients within the same family who have the same

   mitochondrial disease can have differences in symptoms, severity, and age of onset

   (start of symptoms).

16. As a result, symptoms of mitochondrial diseases can include:

       a. Poor growth.

       b. Muscle weakness, muscle pain, low muscle tone, exercise intolerance.

       c. Vision and/or hearing problems.

       d. Learning disabilities, delays in development, mental retardation.

       e. Autism, autism-like features.



                                            3
     Case 4:21-cv-40086-TSH Document 1 Filed 08/10/21 Page 4 of 25




       f. Heart, liver, or kidney diseases.

       g. Gastrointestinal disorders, swallowing difficulties, diarrhea or constipation,

            unexplained vomiting, cramping, or reflux.

       h. Diabetes.

       i.   Increased risk of infection.

       j.   Neurological problems, seizures, migraines, or strokes.

       k. Movement disorders.

       l.   Thyroid problems.

       m. Respiratory problems.

       n. Lactic acidosis (a buildup of lactate).

17. Unsurprisingly, in the large percentage of cases where Mito dysfunction cannot be

   confirmed with objective testing, establishing a uniform standard of care for treatment

   is impossible – well qualified and highly trained doctors are required to exercise

   judgment and discretion to develop treatment plans geared towards the specific

   constellation of symptoms for each particular child.

18. It is well-known that cases involving children who suffer from Mito are particularly

   medically complex and often a source of diagnostic frustration – it often takes as long as

   seven years to establish a diagnosis.

19. During that “diagnostic hell,” children are often misdiagnosed, provided medical

   treatment that is unsuccessful, and tragically overmedicalized; all under the care and

   guidance of trained doctors and through no fault of the child, the parents, or even the

   doctors.



                                              4
     Case 4:21-cv-40086-TSH Document 1 Filed 08/10/21 Page 5 of 25




20. Due to the complex, confusing, and inconsistent presentation of Mito disorders, parents

   of children with mito are particularly vulnerable to wrongful accusations of child abuse.

21. Likewise, due to the complex, confusing, and inconsistent presentation of mito

   disorders, diagnostic disputes between providers are common, if not routine.

22. As a result, parents of mito kids are often faced with the nightmare scenario of making a

   choice between the disparate advice of highly qualified doctors – and, when those

   scenarios are not handled properly, parents can be subjected to legal battles, custody

   disputes, allegations of abuse or neglect and, tragically, the refusal of care from medical

   providers.

23. Prior to approximately 2017-2018, there was no consistent or established standard of

   care to diagnose mito, although a very small percentage of presumed mito cases could

   be identified with objective testing. That diagnosis was left to the discretion and

   learned judgment of highly trained geneticists.

24. In approximately 2017-2018, however, a new, more objective and consistent diagnostic

   method was implemented in the medical community to identify and diagnose mito,

   based on a broader subset of criteria. But even so, many children and individuals' mito

   presentations still do not fit within the confines of the new diagnostic method, thereby

   creating a ripple effect where access to adequate care and coverage for those

   individuals outside the new diagnostic mold is now even more difficult. Sadly, G.H. was

   and is one of those children on the fringe.

25. By way of example and not limitation, this problem of lack of access and adequate care

   arises when doctors and/or insurers strictly interpret the new diagnostic criteria for



                                            5
      Case 4:21-cv-40086-TSH Document 1 Filed 08/10/21 Page 6 of 25




   Mito and then refuse to provide treatment and/or coverage for people like G.H. who do

   not meet said criteria, whereas other doctors continue to exercise their professional

   judgment in order to formulate clinical diagnoses and treatment plans based on their

   clinical expertise and the overall health of the child, rather than rigid objective

   diagnostic criteria. as opposed to strict compliance with published protocols.

26. In other words, these published protocols have established uniform diagnostic criteria

   for Mito treatment plans, which then get submitted to insurers for payment, however

   this creates a problematic obstacle to care/treatment for sickly children who do not

   meet the objective published criteria for diagnosis, like G.H., who then have their

   treatment regimens changed or eliminated entirely based on decisions of medical

   providers, and/or the insurers who pay for the treatment services, that prioritize strict

   compliance with these rigid protocols over the child's actual health and well-being.

27. Prior to the implementation of these rigid diagnostic protocols, G.H.’s clinical team

   suspected that one substantial cause of his confounding constellation of symptoms was

   related to mito dysfunction, but since that time, there still is no unifying or confirmed

   diagnosis that fully explains his condition.

28. G.H.’s medical condition is particularly complex, and he has been provided a variety of

   treatment plans from a number of highly qualified doctors – G.H. currently has an

   excellent team of doctors and specialists from Worcester that provide him with high

   quality and compassionate care.




                                             6
      Case 4:21-cv-40086-TSH Document 1 Filed 08/10/21 Page 7 of 25




                                    J.S.H.'s Background

29. J.S.H. is a doctorate level medical ethicist who provides counsel, advocacy, and

   professional support to parents of medically complex children.

30. Her first child died tragically of a mito disorder at the age of three, after a seven-month

   hospitalization at Boston Children’s Hospital (“BCH”).

31. Due to the complex and frustrating nature of J.S.H.’s first child’s mito presentation, an

   internal ethics review study was opened at BCH to examine the propriety of the parents’

   decisions for their child and the propriety of the medical care provided to the child.

32. The results of that ethics review concluded that both the parents and the medical team

   acted appropriately under very difficult and complicated circumstances.

33. When her second child, G.H., began exhibiting concerning health symptoms, the

   Defendant, Dr. Alice Newton, filed a 51A report against J.S.H. with the Massachusetts

   Department of Children and Families (“DCF”), accusing her of medical abuse and/or

   neglect of G.H.

34. The allegations were unsubstantiated, and J.S.H. decided that G.H. should treat with a

   highly qualified geneticist from Tufts in Boston.

35. Over the next few years, up until 2011, Dr. Newton knowingly and willfully made

   multiple frivolous complaints, in bad faith, about J.S.H. and her concern that J.S.H. was

   abusing G.H. Newton willfully, knowingly, and maliciously complained directly to both

   Tufts and to DCF through additional frivolous 51A filings, despite the fact that Dr.

   Newton did not work at Tufts, was not part of G.H.’s treatment team, was not consulted




                                             7
      Case 4:21-cv-40086-TSH Document 1 Filed 08/10/21 Page 8 of 25




   by G.H.’s treatment team, and did not have any lawful access to his medical chart or

   medical records.

36. As a result of Newton’s willful conduct and frivolous reporting, G.H. was subjected to

   lengthy diagnostic protocols in which his treatment would be removed in order to

   determine whether his condition was organic and medical, or as alleged by Dr. Newton,

   the result of abuse at the hands of J.S.H.

37. These withdrawal treatment regimens would require J.S.H. to have limited contact with

   G.H. during the withdrawal of treatment, and even the limited contact was under close

   supervision.

38. These withdrawal processes were painful and frightening for G.H., an ordeal he was

   required to suffer through without the support or companionship of his parents.

39. In each case, the treatment team concluded that G.H.’s condition was medical, not the

   product of abuse, and resumed treatment.

40. In each case with DCF, the allegations of abuse made by Newton were unsubstantiated.

41. In each of Dr. Newton's 51A filings related to G.H. prior to 2011, those allegations

   included material omissions of fact and/or outright false statements.

42. J.S.H., G.H., and Dr. Newton had no contact whatsoever from 2011 until August of 2018.

43. At that time, in August 2018, Dr. Newton was employed by MGH as a child abuse

   pediatrician.

44. At the time, G.H. was treated by a number of specialists, including a gastroenterologist

   from Western Massachusetts who practiced medicine as a satellite location of MGH.




                                             8
      Case 4:21-cv-40086-TSH Document 1 Filed 08/10/21 Page 9 of 25




                     J.S.H.'s Involvement in the Justina Pelletier Case
                      & Defendant Newton’s Subsequent Retaliation

45. In late July of 2018, J.S.H. was identified as a witness on behalf of a plaintiff named

   Justina Pelletier, who had a pending lawsuit alleging claims of medical malpractice and

   civil rights violations against Dr. Newton, and others.

46. More specifically, Justina Pelletier and her parents claimed that Dr. Newton wrongfully

   and falsely accused the parents of medical child abuse when, in fact, the parents were

   faced with a mito-related diagnostic dispute between highly qualified treatment teams.

47. More specifically, J.S.H. was identified as a witness who would testify at the Pelletier

   trial, if allowed, that Dr. Newton had a plan, pattern, and practice of making similar

   allegations of abuse and/or neglect that were unfounded and unjustified.

48. Within weeks of that July 2018 witness disclosure, Dr. Newton unlawfully accessed

   G.H.’s medical chart in the MGH system.

49. Thereafter, Dr. Newton proceeded to call G.H.’s medical doctors to share her “concern”

   that G.H. was being abused by his mother [J.S.H.], that he was not really ill, and that the

   doctors were being duped into providing unnecessary medical care to G.H.

50. In each and every instance, G.H.’s medical team rejected Dr. Newton’s unfounded and

   frivolous allegations, despite her persistence.

51. Dr. Newton then proceeded, without prompting, to draft a comprehensive letter dated

   September 10, 2018, outlining her abuse allegations against J.S.H.

52. In that letter, Newton falsely claimed that one of G.H.’s doctors requested a child abuse

   consultation. That same doctor has since testified under oath that this allegation was

   unequivocally false; the doctor never requested a child abuse consultation.


                                              9
     Case 4:21-cv-40086-TSH Document 1 Filed 08/10/21 Page 10 of 25




53. Presumably, Dr. Newton made that particular false statement in order to conceal the

   fact that no doctor-patient relationship existed between her and G.H., and to conceal

   the fact that she had unlawfully accessed G.H.’s medical chart, in violation of state and

   federal laws.

54. In that same letter, dated September 10, 2018, Dr. Newton suggested that J.S.H. caused

   the death of her first child, but did not disclose that the child had been under the care of

   Boston Children’s Hospital for the last seven months of her life, did not disclose that the

   child’s death certificate proves the parents had no role in the child’s death, and did not

   disclose that an internal ethics review concluded that the parents had done nothing that

   contributed to the first child’s tragic death.

55. In that letter, Dr. Newton encouraged the medical team to file a 51A report against

   J.S.H. with DCF.

56. In that letter, Dr. Newton specifically cited G.H.’s disabilities and medical condition as

   the basis for her allegations.

57. In that letter, Dr. Newton specifically cited J.S.H.’s association with G.H., and J.S.H.’s

   association with her deceased child (who was also disabled), as a substantial basis for

   her allegations.

58. Upon receipt of this letter, yet again, each and every medical provider rejected and

   disputed Dr. Newton’s allegations. Each one of them, all mandated reporters, refused

   to file a 51A accusing J.S.H. of abusing G.H.




                                              10
     Case 4:21-cv-40086-TSH Document 1 Filed 08/10/21 Page 11 of 25




59. Upon information and belief, Dr. Newton’s letter was also forwarded to the Child Abuse

   Pediatrics team at UMASS Hospital, and that team also rejected Dr. Newton’s baseless

   and willful accusations about J.S.H.

60. Notably, several of those doctors voiced their objections to Newton’s frivolous

   accusations in writing.

61. Apparently dissatisfied with this response, Dr. Newton then took it upon herself to

   contact DCF and file a 51A against J.S.H., accusing her of causing G.H.’s illness and

   duping the entire team of medical providers, including the entire UMASS Hospital and

   child pediatrics team, into providing G.H. with unnecessary medical care.

62. In that 51A filing, Dr. Newton again accused J.S.H. of killing her first child. The report

   was replete with material omissions and outright false statements of fact.

63. That 51A filing was investigated by DCF, with the investigation led by a newly appointed

   medical director. The investigation included home visits with G.H. and J.S.H., interviews

   with Dr. Newton, interviews with G.H.’s treatment team, and a comprehensive view of

   the medical record.

64. The report was quickly closed as “unsubstantiated,” which under DCF’s rules, guidelines,

   policies, and regulations means that there was not even sufficient evidence to support a

   reasonable suspicion that abuse or neglect occurred.

65. Since that time, Dr. Newton’s letter has become a part of G.H.’s medical record that is

   viewable to all his medical providers. As a result, when G.H. and his parents are dealing

   with providers that are not familiar with the family during his hospitalizations and other




                                             11
     Case 4:21-cv-40086-TSH Document 1 Filed 08/10/21 Page 12 of 25




   treatments, G.H., J.S.H., and their family are subjected to a heightened level of scrutiny

   that is unwarranted and sometimes suspicion and hostility.

66. Once J.S.H. became aware of the letter, Justina Pelletier’s lawyers sent deposition

   notices to two of the doctors that claimed they had personal, direct knowledge that Dr.

   Newton made false statements about, and false allegations against, J.S.H.

67. Upon information and belief, G.H.’s gastroenterologist filed an internal complaint about

   Newton’s false allegations against J.S.H. regarding G.H. prior to the 51A filing.

68. Upon information and belief, G.H.’s primary care doctor also filed an internal complaint

   with MGH about Dr. Newton’s false allegations regarding J.S.H. and G.H. prior to the

   51A filing.

69. MGH, by and through agents, employees, and/or servants of the organization who are

   as of yet unknown, did nothing to protect G.H. and J.S.H. and did nothing to stop Dr.

   Newton’s malicious, willful, and frivolous conduct towards the family.

70. Instead, MGH immediately cloaked the internal complaints and subsequent

   “investigation” under the secrecy of a peer review privilege proceeding, which was

   conducted under the supervision of lawyers in MGH’s Risk Management Division.

71. Upon information and belief, no action was taken by MGH to discipline or curb Dr.

   Newton’s outrageous conduct against J.S.H. and G.H. prior to the date when she filed

   the 51A.

72. Upon information and belief, no action was taken by MGH to discipline or curb Dr.

   Newton’s outrageous conduct against J.S.H. and G.H. subsequent to the date when she




                                            12
     Case 4:21-cv-40086-TSH Document 1 Filed 08/10/21 Page 13 of 25




   filed the 51A, which allowed Dr. Newton, albeit unsuccessfully, to continue her attempts

   to manipulate the outcome of the DCF investigation.

73. Upon information and belief, the “peer review” process initiated against Dr. Newton by

   G.H.’s treating doctor(s) did nothing to protect G.H. or to rectify the unlawful and

   unfounded allegations against him and his mother.

74. Instead, the secret process was used to shield Dr. Newton and the MGH from liability for

   her willful and malicious conduct and has the consequence, whether intentional or

   coincidental, of allowing Dr. Newton’s frivolous campaign against J.S.H. and G.H. to

   continue.

75. At the same time Dr. Newton was making false allegations against J.S.H., her counsel in

   the Pelletier case was attempting to quash subpoenas to depose J.S.H./G.H.’s doctors in

   that case.

76. Upon information and belief, neither doctor has ever recanted their initial allegations

   that Dr. Newton made outright false statements in her letter accusing J.S.H. of child

   abuse.

77. Upon information and belief, Dr. Newton’s motivation for the unsubstantiated 2018

   allegations of abuse was to retaliate against J.S.H. for her involvement in the Pelletier

   case, to intimidate J.S.H. so as to prevent her from testifying, and/or to intentionally

   destroy J.S.H.’s credibility as a witness at the trial of the Pelletier matter.

78. Upon information and belief, Jane and/or John Doe intentionally and knowingly used

   the peer review process at MGH as a sham proceeding to cloak Dr. Newton’s unlawful

   and outrageous behavior in total secrecy in order to protect the MGH from liability for



                                              13
      Case 4:21-cv-40086-TSH Document 1 Filed 08/10/21 Page 14 of 25




    her conduct, and in doing so, thereby enabled and encouraged Dr. Newton to continue

    and escalate her conduct towards J.S.H. and G.H.

 79. As a result, J.S.H. and G.H. both suffered and continue to suffer substantial economic,

    emotional, and physical harms.



CLAIMS OF PLAINTIFF J.S.H., AS LEGAL GUARDIAN AND ON BEHALF OF MINOR CHILD G.H.
                                       COUNT I
  VIOLATIONS OF 42 U.S.C. § 12182, et. seq. TITLE III OF THE ADA, AS AMENDED BY THE
                       AMENDMENTS ACT OF 2008 ("ADAA")
                             (AGAINST ALL DEFENDANTS)

 80. Plaintiff repeats and incorporates herein the foregoing paragraphs as if each were set

    forth here in its entirety.

 81. This is a claim of J.S.H. as legal guardian and on behalf of the minor child known as G.H.

    against the Defendants, Alice Newton, Jane and/or John Doe, and Massachusetts

    General Hospital.

 82. At all times relevant to this Complaint, G.H. was a qualified, disabled individual within

    the meaning of the ADAA and, as such, was entitled to all the rights and protections

    afforded under Title III of the ADAA, including but not limited to the right to be free

    from discrimination on the basis of his disability in the receipt of medical treatment

    and/or services and in the full and equal enjoyment and participation of other goods,

    services, facilities, privileges, advantages, or accommodations of any place of public

    accommodation.

 83. At all times relevant to this Complaint, Massachusetts General Hospital was, and still is,

    a place of public accommodation as governed under Title III of the ADAA.



                                              14
         Case 4:21-cv-40086-TSH Document 1 Filed 08/10/21 Page 15 of 25




   84. For the reasons previously stated herein, Dr. Newton, John and/or Jane Doe, and

       Massachusetts General Hospital violated G.H.'s rights under Title III of the ADAA and

       discriminated against him on the basis of his disability, thereby denying him the

       opportunity to fully and equally receive the benefit of and/or participation in and access

       to the medical services provided at MGH.

   85. By way of example and not limitation, the Defendants discriminated against G.H. by

       targeting him due to the medical complexity of his disability’s presentation and

       interfering and/or preventing him from receiving equal access to and enjoyment of the

       medical services, accommodations, and/or privileges usually offered.

   86. As a direct and proximate result of the Defendants’ violations of G.H.'s rights under the

       ADAA, G.H. has suffered and continues to suffer significant damages, including but not

       limited to physical injury, emotional distress, and mental anguish.

       WHEREFORE, the Plaintiff G.H. demands judgment against Defendants Dr. Newton, John

and/or Jane Doe, and Massachusetts General Hospital for the above-described damages, plus

punitive damages, attorney's fees, costs, interest, and further relief to which they are entitled.


                                       COUNT II
              VIOLATIONS OF SECTION 504 OF THE REHABILITATION ACT OF 1973
                               (AGAINST ALL DEFENDANTS)

   87. The Plaintiff repeats and realleges the allegations set forth above as if fully contained

       herein.

   88. This is a claim of J.S.H. as legal guardian and on behalf of the minor child known as G.H.

       against the Defendants, Alice Newton, Jane and/or John Doe, and Massachusetts

       General Hospital.


                                                15
     Case 4:21-cv-40086-TSH Document 1 Filed 08/10/21 Page 16 of 25




89. Plaintiff G.H. is a qualified individual with disabilities within the meaning of Section 504.

90. Defendant Massachusetts General Hospital is a private hospital that receives federal

   funds and, as such, must comply with the provisions of Section 504 and the regulations

   promulgated thereunder.

91. The Plaintiff G.H. had clearly established rights under the applicable provisions of

   Section 504 to participate in and receive the benefits of equal access to the medical

   services, programs, treatments, patient and/or privacy rights, and/or other

   opportunities afforded to patients by the Defendants and to be free from discrimination

   based on his disability in the provision of those programs and/or services at MGH.

92. For the reasons previously stated, and at all times relevant to the Complaint, the

   Defendants Dr. Newton, John and/or Jane Doe, and Massachusetts General Hospital

   willfully violated these clearly established rights of G.H.

93. By way of example and not limitation, the Defendants targeted and discriminated

   against G.H. on the basis of his qualified disability, thereby limiting and/or denying his

   ability to equally access, receive, participate, and/or enjoy the benefits, rights, and/or

   services provided at MGH.

94. As a direct and proximate result of the Defendants' violations of Section 504, the

   Plaintiff G.H. suffered and continues to suffer significant damages, including but not

   limited to emotional distress, physical harm, mental anguish, and worsened disability

   symptoms.




                                             16
         Case 4:21-cv-40086-TSH Document 1 Filed 08/10/21 Page 17 of 25




       WHEREFORE, the Plaintiff G.H. demands judgment against the Defendants, Dr. Newton,

John and/or Jane Doe, and Massachusetts General Hospital for the above-described damages,

plus punitive damages, attorney's fees, costs, interest, and further relief to which he is entitled.

                                         COUNT III
                        VIOLATION OF 42 U.S.C. § 1985 (2) - CONSPIRACY
                                 (AGAINST ALL DEFENDANTS)

   95. Plaintiffs repeats and incorporates herein the foregoing paragraphs as if each were set

       forth here in its entirety.

   96. As discussed more fully above, Defendants Dr. Newton and John and/or Jane Doe

       conspired, directly or indirectly, for the purpose of cloaking Defendant Dr. Newton's

       conduct and preventing J.S.H. and G.H.'s doctors from testifying about the above events

       due to the peer review privilege.

   97. To the extent that Defendant Dr. Newton was acting outside the scope of her

       employment when she unlawfully accessed G.H.’s medical chart in the MGH system,

       Defendant Massachusetts General Hospital also participated in the above-described

       conspiracy by doing nothing to halt Defendant Dr. Newton’s conduct towards the family,

       and cloaking the complaints and subsequent “investigation” under the secrecy of a peer

       review privilege proceeding – which was conducted under the supervision of lawyers in

       the hospital’s Risk Management division.

   98. Accordingly, the Defendants conspired for the purpose of impeding, hindering,

       obstructing, or defeating the due course of justice in the Massachusetts Superior Court

       with the intent to deny G.H., as a person with a disability, the equal protection of the

       laws.



                                                 17
          Case 4:21-cv-40086-TSH Document 1 Filed 08/10/21 Page 18 of 25




   99. The misconduct described in in this count was undertaken with malice, willfulness, and

       reckless indifference to the rights of others.

       WHEREFORE, the Plaintiff G.H. demands judgment against Defendants Dr. Newton, John

and/or Jane Doe, and Massachusetts General Hospital for the above-described damages, plus

punitive damages, attorney's fees, costs, interest, and further relief to which they are entitled.

                                          COUNT IV
                   INTENTIONAL INFLICTION OF EXTREME EMOTIONAL DISTRESS
                            (AGAINST DEFENDANT ALICE NEWTON)

   100.          Plaintiff repeats and incorporates herein the foregoing paragraphs as if each

       were set forth here in its entirety.

   101.          This is a claim of J.S.H. as legal guardian and on behalf of the minor child known

       as G.H. against the Defendant, Alice Newton.

   102.          Defendant Alice Newton did intentionally and/or recklessly subject the Plaintiff

       G.H. to conduct that was extreme, outrageous, shocking to the conscience, and utterly

       intolerable in civilized society that no reasonable person should be or could be expected

       to endure.

   103.          As a direct and proximate result of Dr. Newton's extreme and outrageous

       intentional conduct, G.H. has suffered and continues to suffer significant damages,

       including but not limited to severe and enduring emotional distress manifesting in

       physical injury, such as physical distress and worsening disability symptoms, among

       others.

   104.          Dr. Newton's outrageous conduct resulted in emotional distress to G.H. Her

       actions were fraudulent, malicious, and oppressive. G.H. is thus entitled to and herein



                                                  18
          Case 4:21-cv-40086-TSH Document 1 Filed 08/10/21 Page 19 of 25




       seeks punitive and exemplary damages from Dr. Newton, in an amount according to

       proof at trial, to punish Dr. Newton and deter others from engaging in similar future

       conduct.

       WHEREFORE, the Plaintiff G.H. demands judgment against Defendant Dr. Newton for

the above-described damages, plus punitive damages, attorney's fees, costs, interest, and

further relief to which they are entitled.

                                          COUNT V
                        NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                           AGAINST DEFENDANT DR. ALICE NEWTON

   105.         Plaintiff repeats and incorporates herein the foregoing paragraphs as if each

       were set forth here in its entirety.

   106.         This is a claim of J.S.H. as legal guardian and on behalf of the minor child known

       as G.H. against the Defendant, Alice Newton.

   107.         Defendant Newton did intentionally engage in conduct towards the Plaintiff that

       was extreme and outrageous and that Defendant knew, or should have known, was

       such conduct likely to cause the Plaintiff severe emotional distress and personal injury if

       continued.

   108.         As a direct, proximate and foreseeable result of Defendant Dr. Newton's extreme

       and outrageous conduct against G.H., G.H. has suffered and continues to suffer general

       damages including but not limited to significant and enduring emotional distress

       including humiliation, mental anguish and physical distress, injury to mind and body, in a

       sum to be proven at trial, in excess of the minimum jurisdictional requirements of this

       Court.



                                                 19
          Case 4:21-cv-40086-TSH Document 1 Filed 08/10/21 Page 20 of 25




       WHEREFORE, the Plaintiff G.H. demands judgment against Defendant Dr. Newton for

the above-described damages, plus punitive damages, attorney's fees, costs, interest, and

further relief to which they are entitled.



                CLAIMS OF THE PLAINTIFF J.S.H., IN HER INDIVIDUAL CAPACITY

                                         COUNT VI
       VIOLATIONS OF 42 U.S.C. § 12182(b)(E) TITLE III OF THE ADA, AS AMENDED BY THE
                           AMENDMENTS ACT OF 2008 ("ADAA")
                                (AGAINST ALL DEFENDANTS)

   109.        Plaintiff repeats and incorporates herein the foregoing paragraphs as if each

       were set forth here in its entirety.

   110.        This is a claim of J.S.H. in her individual capacity against the Defendants, Alice

       Newton, Jane and/or John Doe, and Massachusetts General Hospital.

   111.        At all times relevant to this Complaint, G.H. was an individual with a known

       qualified disability within the meaning of the ADAA, and J.S.H. was an individual known

       by the Defendants to be associated and in a familial relationship with G.H. and, as such,

       J.S.H. was entitled to all the rights and protections afforded under Title III of the ADAA,

       including but not limited to the right to be free from discrimination on the basis of that

       association by way of exclusion and/or denial from equal access to the goods, services,

       and/or opportunities provided by the Defendants at their place of public

       accommodation.

   112.        At all times relevant to this Complaint, Massachusetts General Hospital was, and

       still is, a place of public accommodation as governed under Title III of the ADAA.




                                                 20
            Case 4:21-cv-40086-TSH Document 1 Filed 08/10/21 Page 21 of 25




   113.         For the reasons previously stated herein, Dr. Newton, John and/or Jane Doe, and

       Massachusetts General Hospital violated J.S.H.’s rights under Title III of the ADAA and

       discriminated against J.S.H. based on her association and relationship with her disabled

       son, G.H.

   114.         As a direct and proximate result of the Defendants’ violations of J.S.H.'s rights

       under the ADAA to be free from discrimination due to association and/or relationship

       with a disabled individual, J.S.H. has suffered and continues to suffer significant

       damages, including but not limited to emotional distress, economic loss, psychological

       harm, and mental anguish.

       WHEREFORE, the Plaintiff J.S.H. demands judgment against Defendants Dr. Newton,

John and/or Jane Doe, and Massachusetts General Hospital for the above-described damages,

plus punitive damages, attorney's fees, costs, interest, and further relief to which they are

entitled.

                                           COUNT VII
            VIOLATION OF 42 U.S.C. § 1985 (2) - CONSPIRACY TO INTIMIDATE A WITNESS
                                  (AGAINST ALL DEFENDANTS)

   115.         Plaintiff repeats and incorporates herein the foregoing paragraphs as if each

       were set forth here in its entirety.

   116.         This is a claim of J.S.H. in her individual capacity against the Defendants, Alice

       Newton, Jane and/or John Doe, and Massachusetts General Hospital.

   117.         For the reasons stated previously, Defendants Dr. Newton and John and/or Jane

       Doe conspired, directly or indirectly, for the purpose of cloaking Defendant Dr. Newton's

       conduct and preventing J.S.H. and G.H.'s doctors from testifying about the events



                                                  21
            Case 4:21-cv-40086-TSH Document 1 Filed 08/10/21 Page 22 of 25




       described herein due to the peer review privilege in an effort to shield themselves

       and/or MGH from liability for the violations of the Plaintiffs rights.

   118.         To the extent that Defendant Dr. Newton was acting outside the scope of her

       employment when she unlawfully accessed G.H.’s medical chart in the MGH system,

       Defendant Massachusetts General Hospital also participated in the above-described

       conspiracy by doing nothing to halt Defendant Dr. Newton’s conduct towards the family,

       and cloaking the complaints and subsequent “investigation” under the secrecy of a peer

       review privilege proceeding – which was conducted under the supervision of lawyers in

       the hospital’s Risk Management Division.

   119.         Accordingly, the Defendants conspired for the purpose of impeding, hindering,

       obstructing, or defeating the due course of justice in the Massachusetts Superior Court

       with the intent to deny J.S.H. and G.H., as a person with a disability, the equal

       protection of the laws.

   120.         The misconduct described in in this count was undertaken with malice,

       willfulness, and reckless indifference to the rights of others.

       WHEREFORE, the Plaintiff J.S.H. demands judgment against Defendants Dr. Newton,

John and/or Jane Doe, and Massachusetts General Hospital for the above-described damages,

plus punitive damages, attorney's fees, costs, interest, and further relief to which they are

entitled.




                                                22
          Case 4:21-cv-40086-TSH Document 1 Filed 08/10/21 Page 23 of 25




                                        COUNT VIII
                  INTENTIONAL INFLICTION OF EXTREME EMOTIONAL DISTRESS
                           (AGAINST DEFENDANT ALICE NEWTON)

   121.        Plaintiff repeats and incorporates herein the foregoing paragraphs as if each

       were set forth here in its entirety.

   122.        This is a claim of J.S.H. in her individual capacity against the Defendant, Alice

       Newton.

   123.        As previously described herein, Defendant Alice Newton did intentionally and/or

       recklessly subject the Plaintiff to conduct that was extreme, outrageous, shocking to the

       conscience, and utterly intolerable in civilized society that no reasonable person should

       be or could be expected to endure.

   124.        As a direct and proximate result of Dr. Newton's extreme and outrageous

       intentional conduct, J.S.H. has suffered and continues to suffer significant damages,

       including but not limited to severe and enduring emotional distress manifesting in

       physical injury, anxiety, among other symptoms.

   125.        Dr. Newton's outrageous conduct resulted in emotional distress to J.S.H. Her

       actions were fraudulent, malicious, and oppressive. J.S.H. is thus entitled to and herein

       seeks punitive and exemplary damages from Dr. Newton, in an amount according to

       proof at trial, to punish Dr. Newton and deter others from engaging in similar future

       conduct.

       WHEREFORE, the Plaintiff J.S.H. demands judgment against Defendant Dr. Newton for

the above-described damages, plus punitive damages, attorney's fees, costs, interest, and

further relief to which they are entitled.



                                                 23
          Case 4:21-cv-40086-TSH Document 1 Filed 08/10/21 Page 24 of 25




                                         COUNT IX
                        NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                           AGAINST DEFENDANT DR. ALICE NEWTON

   126.         Plaintiff repeats and incorporates herein the foregoing paragraphs as if each

       were set forth here in its entirety.

   127.         This is a claim of J.S.H. in her individual capacity against the Defendant, Alice

       Newton.

   128.         Defendant Newton did intentionally engage in conduct towards the Plaintiff that

       was extreme and outrageous and that Defendant knew, or should have known, was

       such conduct likely to cause the Plaintiff severe emotional distress and personal injury if

       continued.

   129.         As a direct, proximate and foreseeable result of Defendant Dr. Newton's extreme

       and outrageous conduct against J.S.H., she has suffered and continues to suffer general

       damages including but not limited to significant and enduring emotional distress

       including humiliation, mental anguish and physical distress, injury to mind and body, in a

       sum to be proven at trial, in excess of the minimum jurisdictional requirements of this

       Court.

       WHEREFORE, the Plaintiff J.S.H. demands judgment against Defendant Dr. Newton for

the above-described damages, plus punitive damages, attorney's fees, costs, interest, and

further relief to which they are entitled.




                                                  24
         Case 4:21-cv-40086-TSH Document 1 Filed 08/10/21 Page 25 of 25




                                       PRAYER FOR RELIEF
       The Plaintiffs respectfully request that this Honorable Court enter judgment in their

favors on all claims and:

       a. Award Plaintiffs compensatory, special, and punitive damages;

       b. Award Plaintiffs their attorney’s fees; and

       c. Enter any other equitable relief that this Court deems fair and just.



           The Plaintiffs demand a jury trial on all claims so triable.




                                                     Respectfully Submitted,
                                                     The Plaintiffs,
                                                     By their attorneys,


                                                     /s/ John T. Martin____________
                                                     John T. Martin; BBO # 676344
                                                     jmartin@kjclawfirm.com
                                                     Michaela M. Weaver; BBO # 705985
                                                     mweaver@kjclawfirm.com
                                                     KJC Law Firm, LLC
                                                     One Exchange Place, 2nd Level
                                                     Worcester, MA 01609
                                                     (617) 720-8447

Dated: August 10, 2021




                                                25
